Mr. Justice Gordon
delivered the opinion of the court, April. 16th 1883.
We cannot understand why the court rejected the report of the Master who was first appointed to examine this case. It is very full,.clear, and impartial in its statement of facts, and, in view of those facts, the conclusion reached seems to us inevitable. These new measure men had not a foot to stand upon, in the way of the maintenance of a bill, legal or equitable. More than half a century before the secession of Overholtzer, and those who adopted his principles, the property in controversy was deeded to the Mennonite congregation of Colebrookdale township, and there is not a circumstance in the case that points to a disproval of the fact that the defendants represent the legal succession of the original congregation of 1790. Not only has the same organization been regularly continued from that time, but as the Master finds, so far back as tradition extends, it has had the same ecclesiastical connection. It may, indeed, be true, that this long connection with the Franconia Conference may not be of any very great importance in the disposition of this case, forasmuch as the Mennonite churches are, in their government, congregational; historically, however, it lias some force as an indication of what was the original *473Colebrookdale congregation. But passing this question of ecclesiastical connection which, were it material, must at once drive the plaintiffs to the wall, for they make no pretence to a connection with the old conference, we ask, upon what do these new measure people profess to stand ? — Not upon the fact that they are a majority of the congregation, for it is admitted that they are but a minority, hence, according to the organic law of Congregationalism, not entitled to the control of the church and its property. Neither do they profess to represent the original Mennonite doctrines, for confessedly they are dissenters. The second Master in his report has said that the primary cause of of the differences between these people had its origin in the cut of the Kev. Mr. Overlioltzer’s coat. Undoubtedly such was the fact, for this new-fangled coat, when it first made its appearance in the conference, symbolized rebellion ; a change of principles, and it is not the first time that the cut or turning of a coat has signified something of much more importance than was apparent either in its style or texture. In this case it meant a written constitution for one merely traditional; a revision of the catechism ; a permission to marry outside of the palé of the church; a permission to institute aggressive proceedings at law, and an allowance of the use of instruments in church music. Now, we do not undertake to say that these are not improvements on the old way of doing things. They may, or may not be so, just as people choose to think about them. But of these matters it is not our business, as it was not the business of the court below, to decide, for they are questions of conscience, and belong to individual judgment.
But we do undertake to say, that these things definitely determine the fact that the plaintiffs do not represent the principles of the old Mennonite congregation of 1790, and that, on the other hand, they do most conclusively prove that the appellees represent but a sect of that congegation. If then, it be so, that these coinpláinants are not the representatives of the original ecclesiastical connection ; if they have not with them a majority of the congregation, and if they do not adhere to the original Mennonite tenets, upon what substantial ground do they ask for a decree ?
It is true, that the old congregation, with a generosity that is as rare as it is commendable, permitted the dissenters to use its church building for the purpose of worship on alternate Sabbaths. But as this use was merely permissive, and as the old congregation did not thereby surrender either its possession or right of possession, the plaintiffs, .by their occupancy, have not gained even the inception of a title by force of the statute of limitations.
In this, as in other particulars, we agree with the Master *474who prepared the first report; the possession of the plaintiffs was in subordination to that of the defendants; they came in under and not adversely to the title of the old congregation, and being thus in privity with that, title, they are, as to the church property, but tenants as sufferance: Bannon v. Brandon, 10 Ca. 263.
The decree of the court below is now reversed and set aside, and the bill is dismissed at the costs of the appellees.